Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “1” of Fig, 1 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 6,645,012) hereafter Ito.
Regarding claim 1, Ito discloses, a connector 10 comprising: a pair of terminals 20, each of the terminals 20 including: a first sub-terminal 201 having a first plate-like fixation part 201a and a plurality of first elastic arms 201d extending from the first plate-like fixation part; and a second sub-terminal 202 having a second plate-like fixation part and a plurality of second elastic arms 202d extending from the second plate-like fixation part 202a, the first plate-like fixation part 202a of the first sub-terminal is laminated (covered bonded) on the second plate-like fixation part 202a of the second sub-terminal, and the plurality of first elastic arms 201d and the plurality of second elastic arms 202d are alternately arranged in a row for electrically contacting a bus bar.
Regarding claim 2, Ito discloses, a pair of auxiliary terminals 203 laminated on outer sides of the pair of terminals 201, 202, respectively, wherein each of the auxiliary terminals has an auxiliary elastic arm arranged to abut against the plurality of first elastic arms and the plurality of second elastic arms of a corresponding one of the terminals (see fig. 110).
Regarding claim 3, Ito discloses, an insulation spacer 13 arranged between the pair of terminals and configured for electrically isolating the pair of terminals (see fig. 6).
Regarding claim 17, Ito discloses,  a connector 10 comprising: a pair of terminals 20, each of the terminals 20 including: a first sub-terminal 201 having a first fixation 201a and a plurality of first elastic arms 201d extending from the first fixation part; and a second sub-terminal 202 having a second fixation part 202a and a plurality of second elastic arms 202d extending from the second fixation part, the first fixation part 201a of the first sub-terminal 201 is attached to the second fixation part of the second sub-terminal such that the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row.
Regarding claim 18, Ito discloses an insulation housing 11; and a pair of auxiliary terminals 203 attached on respective outer sides of the pair of terminals 201, 202, each of the auxiliary terminals including an auxiliary elastic arm arranged to abut against the plurality of first elastic arms and the plurality of second elastic arms of a corresponding one of the terminals, the pair of terminals and the pair of auxiliary terminals assembled in the insulation housing 11 (see fig. 6).
Regarding claim 19, Ito discloses one of the pair of terminals is a positive terminal, and the other is a negative terminal, one side of the insulation housing is formed with a slot 14, and the elastic arms of the pair of terminals are located in the slot 14 and adapted to be in electrical contact with a first positive bus bar 3 (fig. 7) and a first negative bus bar 4 on a bus bar 1 plug assembly 1 inserted into the slotc14, respectively. It is to be noted that pair of terminals are conductive, and can be designate as positive or negative terminal, which are able to connect or contact respective positive or negative bus bar, (in instant case, it is circuit board 1, fig. 3).
Regarding claim 20, Ito discloses a first connection assembly for electrically connecting the positive terminal to a second positive bus bar; and a second connection assembly for electrically connecting the negative terminal to a second negative bus bar See figs. 3 and 7) In instant case the first and second connection assembly is integral.

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 4, the prior art of record does not disclose a pair of conductive blocks, the insulation spacer, the pair of terminals and the pair of auxiliary terminals being clamped between the pair of conductive blocks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831